NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                           MAR 17 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30407

                Plaintiff - Appellee,            D.C. No. 1:11-cr-00208-EJL-2

  v.
                                                 MEMORANDUM*
ROLONDO F. GONZALEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Idaho
                      Edward J. Lodge, District Judge, Presiding

                              Submitted March 3, 2014**
                                  Portland, Oregon

Before:         TROTT and W. FLETCHER, Circuit Judges, and BLOCK, Senior
                District Judge.***




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      Defendant appeals his conviction and sentence for one count of conspiracy

to distribute methamphetamine and three counts of distribution of

methamphetamine. We affirm.

      The district court acted within its discretion in instructing the jury on willful

blindness. A willful-blindness instruction is appropriate where the jury, even if it

rejects the Government’s case as to actual knowledge, could rationally find that

defendant was willfully blind to a high probability of criminality. See United

States v. Heredia, 483 F.3d 913, 922–24 (9th Cir. 2007) (en banc). Here, a jury

could rationally find that the suspicious circumstances surrounding the transactions

(exchanging coffee cups and fast-food bags at a gas station or by the side of the

road) suggested to defendant that there was a high probability he was participating

in an illegal venture. Moreover, during his interactions with Undercover Detective

Bustos, defendant made numerous statements that would be meaningless outside

the context of specific drug transactions. Those statements strongly suggest that

defendant believed there was at least a high probability he was distributing

methamphetamine.

      Assuming defendant did not actually know—though he strongly

suspected—that the bags and cups contained methamphetamine, not looking in the

containers is a deliberate action taken to avoid actual knowledge. His failure to


                                          2
take basic investigatory steps or to follow up on suspicions of illegality is the very

essence of willful blindness. See United States v. Jewell, 532 F.2d 697, 704 (9th

Cir. 1976) (en banc). The willful-blindness instruction was warranted in this case

and the district court did not err in giving it.

       Defendant also challenges the sufficiency of the evidence supporting his

conviction for conspiracy to distribute methamphetamine. Because defendant

failed to move for an acquittal at the close of evidence, we review for plain error.

United States v. Stauffer, 922 F.2d 508, 511 (9th Cir. 1990).

       To establish a conspiracy to distribute methamphetamine, the Government

must show an agreement to accomplish an illegal objective and the intent to

commit the underlying crime. The Government must provide “clear” evidence of

the defendant’s knowledge of the purpose behind the conspiracy. United States v.

Romero, 282 F.3d 683, 687 (9th Cir. 2002).

       Defendant argues that the Government failed to show an agreement to

distribute methamphetamine. But circumstantial evidence may be sufficient to

show the existence of an agreement. See, e.g., United States v. Monroe, 552 F.2d
860, 863 (9th Cir. 1977). There is ample such evidence in this case. Bustos called

defendant’s putative coconspirator, Polo, to arrange for purchase of

methamphetamine, and on three occasions, defendant met Bustos to conduct the


                                             3
transaction. This strongly suggests that defendant had agreed to assist Polo in

distributing the methamphetamine. Coordination between putative coconspirators

is “strong circumstantial evidence” of an agreement. United States v. Hegwood,

977 F.2d 492, 497 (9th Cir. 1992). That agents observed defendant’s car stop at

Polo’s residence immediately after the third methamphetamine transaction, and

that defendant made a statement to Bustos identifying Polo as a source for further

methamphetamine purchases, see United States v. Stewart, 770 F.2d 825, 832 (9th

Cir. 1985), are further circumstantial evidence of an agreement.

      There was also sufficient evidence that defendant was aware of the

conspiracy’s purpose. A rational trier of fact could have concluded from the

Government’s evidence of defendant’s behavior and statements during the

transactions that defendant knew that the cups and bags he gave to Bustos

contained methamphetamine.

      AFFIRMED.




                                         4